Exhibit 10.68

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

SECOND AMENDMENT TO DEVELOPMENT AGREEMENT

This Second Amendment to Development Agreement (this “Second Amendment”) is
entered into as of July 18, 2011 (the “Amendment Effective Date”) by and between
Applied Micro Circuits Corporation, a Delaware corporation having a place of
business at 215 Moffett Park Drive, Sunnyvale, CA 94089 (“APM”), and Veloce
Technologies, Inc., a Delaware corporation having a place of business at 2953
Bunker Hill Lane, Suite 300, Santa Clara, CA 95054 (“Company”). As used herein,
APM and Company are referred to herein individually as a “Party” and
collectively, as the “Parties.” Capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Prior Development
Agreement (as defined below).

Background

WHEREAS, effective May 17, 2009 (the “Agreement Date”), each of (i) APM and
Company entered into that certain Development Agreement, pursuant to which,
among other things, the Company agreed to develop exclusively for APM certain
processors that meet certain specifications provided therein and the Merger
Agreement (defined below), for inclusion in certain integrated circuits having
other structures designed by APM, which was subsequently amended effective
November 8, 2010 by that certain First Amendment to Development Agreement
(collectively, the “Prior Development Agreement”) (ii) APM, the Company,
Espresso Acquisition Corporation, a Delaware corporation and a wholly-owned
subsidiary of APM (“Merger Sub”), and the other parties named therein, entered
into that certain Agreement and Plan of Merger (as amended to date, the “Merger
Agreement”) pursuant to which Merger Sub shall be merged with and into Company,
the separate existence of Merger Sub shall cease and Company will continue as
the surviving corporation in the merger and shall continue its existence under
the laws of the State of Delaware, subject to the conditions and in accordance
with the terms provided therein (the “Merger”), and (iii) APM, Company, the
securityholders of Company and the other parties named therein, entered into
that certain Securityholder Agreement (as amended to date, the “Securityholder
Agreement”), pursuant to which, among other things, such securityholders agree
to certain voting provisions with respect to their shares of Company Common
Stock, and certain restrictions on the transferability thereof, and Company
agreed not to issue additional equity interests in Company except in accordance
with the terms of such agreement; and

WHEREAS, the Parties have acknowledged and agreed that it is in the best
interests of APM and Company to modify the Prior Development Agreement to
provide Company with additional financing in the aggregate amount of $2,000,000
(the “Additional Financing”) for use in connection with the Project, […***…];
and

WHEREAS, the Additional Financing shall be paid by APM to Company in the amounts
set forth below:

 

Amendment Effective Date:

   $ 1,125,000   

Quarter Starting October 1, 2011

   $ 375,000   

Quarter Starting January 1, 2012

   $ 250,000   

Quarter Starting April 1, 2012

   $ 250,000   

 

VELOCE TECHNOLOGIES, INC.

SECOND AMENDMENT TO DEVELOPMENT AGREEMENT

1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

WHEREAS, the Parties have acknowledged and agreed that no adjustment shall be
made to the consideration payable by APM at the closing of the Merger pursuant
to the Merger Agreement on account of such Additional Financing:

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration received and to be received by the Parties hereunder, the Merger
Agreement and Securityholder Agreement, the Parties agree to the following:

Agreement

 

1. PAYMENT

The sections of the Prior Development Agreement pertaining to quarterly payments
(for the avoidance of doubt, Section 3.3 of the Development Agreement dated as
of May 17, 2009 and Section 2.1 of the First Amendment to Development Agreement
dated as of November 8, 2010) is hereby amended and restated in its entirely to
read:

1.1 Quarterly Payments. From and after the Amendment Effective Date, in
consideration for Company’s performance of the Project as modified pursuant to
this Second Amendment, during the term of this Agreement, APM will pay Company
up to the full quarterly payment (each, a “Quarterly Payment”), for up to nine
(9) consecutive calendar quarters (each a “Calendar Quarter”) (or portions
thereof), commencing with the Calendar Quarter in which this Second Amendment is
entered into (the “Quarterly Payment Period”), subject to such shorter period
provided under Section 9 of the Prior Development Agreement (including without
limitation under Section 9.4.2 thereof in the event of a Good Faith Allegation
of Breach (as defined in such Section 9.4.2)), provided that APM may deduct from
each Quarterly Payment for a Calendar Quarter any rent APM pays for the Facility
pursuant to the Lease with respect to such Calendar Quarter and with respect to
any prior Calendar Quarter that was not deducted from a Quarterly Payment. With
respect to the Calendar Quarter commencing October 1, 2011, the Quarterly
Payment hereunder shall be an amount equal to $2.625 Million. With respect to
each of the Calendar Quarters commencing January 1, 2012 and April 1, 2012, the
Quarterly Payment hereunder shall be an amount equal to $2.5 Million. From and
after the Calendar Quarter commencing July 1, 2012, the Quarterly Payments
hereunder shall be an amount equal to $2.25 Million. Each Quarterly Payment
shall be made not later than ten (10) days following beginning of the applicable
Calendar Quarter. A Calendar Quarter begins on January 1st, April 1st, July 1st,
and October 1st of each applicable year.

1.2 One-Time Payment. Substantially concurrently with the execution of this
Amendment, APM shall pay to Company a one-time payment in the amount of $1.125
million in connection with (i) […***…] and (ii) Company’s increased expenses
associated with the Project […***…].

1.3 Prepayments. APM shall have the right (upon a request by Company), but not
the obligation (except that APM shall not unreasonably refuse such a request),
to pay Company an amount above each such Quarterly Payment in order to assist
Company in meeting expenses to perform its obligations under this Agreement,
provided that the total of all amounts paid by APM to Company pursuant to this
sentence (collectively, the “Prepayment”) shall be deducted from the
consideration payable by APM at the closing of the Merger pursuant to the Merger

 

VELOCE TECHNOLOGIES, INC.

SECOND AMENDMENT TO DEVELOPMENT AGREEMENT

2



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

Agreement. Each increase in Company expenses that is likely to lead to a request
for a Prepayment shall be approved in advance by the Board of Directors of
Company and, in the event of any such increase that exceeds $100,000 in a given
quarter, Company shall provide advance written notice to the Chief Financial
Officer of APM; provided that any such approvals and notices may explicitly
provide for multiple Prepayments over multiple quarters and, in such event, a
single approval or notice shall be sufficient to meet Company’s obligations
hereunder. For all periods prior to the date of this Second Amendment, the terms
and conditions of Section 3 of the Prior Development Agreement shall continue to
govern and control.

 

2. REPRESENTATIONS AND WARRANTIES

2.1 Representations, Warranties and Covenants of APM. APM represents and
warrants to Company that each of the representations and warranties set forth in
Section 7.1 of the Prior Development Agreement are true and correct in all
respects as of the Amendment Effective Date. APM will continue to perform each
its covenants set forth in Section 7.1 thereof from and after the Amendment
Effective Date and for the duration of the Project and in accordance with the
terms of the Prior Development Agreement, as amended to date. APM acknowledges
and agrees that as of the date hereof, APM is not and shall not be entitled to
deduct any amounts from the consideration payable by APM at the closing of the
Merger pursuant to the Merger Agreement based upon (i) the funding provided by
APM to Company to date, or (ii) the funding provided for in Section 1.1 and
Section 1.2 hereof.

2.2 Representations, Warranties and Covenants of Company. Company represents and
warrants to APM that each of the representations and warranties set forth in
Section 7.2 of the Prior Development Agreement are true and correct in all
respects as of the Amendment Effective Date. APM will continue to perform each
its covenants set forth in Section 7.2 thereof from and after the Amendment
Effective Date and for the duration of the Project.

 

3. TERM AND TERMINATION

3.1 Good Faith Allegation of Breach. Effective from and after the Amendment Date
and expiring […***…], Section 9.4.2 of the Prior Development Agreement is hereby
amended to […***…] from […***…] to […***…] the amount of each periodic payment
by APM to Company payable during the pendency of a Good Faith Allegation of
Breach. Following suchexpiration date, the amount of each periodic payment by
APM to Company payable during the pendency of a Good Faith Allegation of Breach
shall return to […***…].

 

4. GENERAL PROVISIONS

Except as expressly set forth in this Amendment, each term and provision of the
Prior Development Agreement shall remain in full force and effect. To the extent
there is a conflict between this Second Amendment and the Prior Development
Agreement, the provisions of this Second Amendment shall control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

VELOCE TECHNOLOGIES, INC.

SECOND AMENDMENT TO DEVELOPMENT AGREEMENT

3



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

APPLIED MICRO CIRCUITS CORPORATION     VELOCE TECHNOLOGIES, INC. Signed:  

/s/

    Signed:  

/s/

Name:  

Robert Gargus

    Name:  

Balaji Baktha

Title:  

Senior Vice President and Chief Financial Officer

    Title:  

President and Chief Executive Officer

Address:  

215 Moffett Park Drive

 

Sunnyvale, CA 94089

    Address:  

20813 Stevens Creek Blvd., Suite 100

 

Cupertino, CA 95014

 

 

     

 

Fax No.:  

(408) 542-8600

    Fax No.:  

(408) 351-0208

 

VELOCE TECHNOLOGIES, INC.

SECOND AMENDMENT TO DEVELOPMENT AGREEMENT

SIGNATURE PAGE